DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GABRIELA MCCOY,
                            Appellant,

                                    v.

                          MICHAEL MCCOY,
                              Appellee.

                              No. 4D19-2988

                              [June 25, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peter Holden, Judge; L.T. Case No. 11-17527 FMCE (36).

  Nancy A. Hass of Nancy A. Hass, P.A., Fort Lauderdale, for appellant.

    Steven P. Spann of Orshan, Spann & Fernandez-Mesa, Coral Gables,
for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.